DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract filed on 02/27/2020 is a WO abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
Claims 26, 28-30, 34, 35, 37, 38, 42, 43, 45, 46, 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al [US 2016/0164559] 
Claim 26.  A virtual reality compute device for monitoring a health-risk condition of a user (the electronic wearable device 300 includes the wearable device 300-1 and 300-2 provided with a virtual reality displaying to a user’s health dangerous states, see Figs. 2A, 7, 8, abstract, para [0137, 0156]), the virtual reality compute device (the controller 350 controls the virtual display screen 710, 810, see Figs. 5, 7, 8, para [0113-0115, 0155, 0164]) comprising:
a content manager to present a virtual reality (VR) presentation to the user (the presenting of VR images information data by the head-worn virtual reality unit 300-1, see Figs. 3, 7, 8), para [0058, 0146, 0173]);
one or more near infrared (NIR) sensors (the wearable device 300 includes a sensing unit 310 such as infrared sensor 418, see Fig. 4, para [0101]) to produce sensor data indicative of a heart rate (see Fig. 9, para [0171]) of the user and a blood pressure (the blood conditions, see Fig. 9, para [0171]) of the user while the VR presentation is presented to the user;
a physical condition determination manager to determine whether the user is in a health-risk condition based on a comparison of the heart rate of the user to a heart rate safety threshold and a comparison of the blood pressure of the user to a blood pressure safety threshold (the controller 350 determines of danger due to poor health state over the threshold range, see Figs. 7-9, para [0135-0138, 0170, 0171]); and
a warming generator to perform a health-risk condition response in response to a determination that the user is in the health-risk condition (the notifying of danger due to poor health state, see Fig. 9, para [0173-0177]).

Claim 28.  The virtual reality compute device of claim 26, further comprising a user baseline biometrics manager to determine at least one of a heart rate baseline or a blood pressure baseline and to store the at least one of the heart rate baseline or the blood pressure baseline in a data storage of the virtual reality compute device (the wearable device 300 may include the biometric sensor 404 to thereby sense information related to a biometric signal of the user. The biometric sensor 404 may include at least one of a heart rate sensor, a blood sugar sensor, a blood pressure sensor, an infrared sensor 418, a sweat secretion sensor, a body temperature sensor, and an iris recognition sensor or an iris scanning sensor, (see Figs. 4, para [0101, 0103]).  The wearable device 300 may determine that the user is in danger due to a poor health state when a biometric signal of the user deviates from a threshold range (which is inherently as the baseline values for determining whether a user is in danger due to a poor health state), see para [0137]).

Claim 29.  The virtual reality compute device of claim 28, wherein to determine the at least one of the heart rate baseline or the blood pressure baseline comprises at least one of: (i) to monitor the heart rate of the user to determine the heart rate baseline or (ii) to monitor the blood pressure of the user to determine the blood pressure baseline (as cited in respect to claim 28 above, and including both of the blood pressure and the heart rate of a user, see Fig. 9, para [0171]).

Claim 30.   The virtual reality compute device of claim 26, wherein the content manager is to present the VR presentation to the user via a display of the virtual reality compute device (the VR presentation as cited in respect to claim 26 above, see Figs. 7, 8).

Claim 34.  The virtual reality compute device of claim 26, wherein to perform the health-risk condition response comprises at least one of to generate a warning to notify the user of a possibility of the health-risk condition, to notify a remote compute device that the user is in the health-risk condition (the warning to remote mobile phone 1910, PC, PDA and/or electronic device 2000, see Figs. 5, 19, 20, para [0303, 0304]), or to perform an emergency shutdown of the VR presentation.

Claim 35.   A method for monitoring a health-risk condition of a user, the method comprising: presenting, by a virtual reality compute device, a virtual reality (VR) presentation to the user of the virtual reality compute device; producing, by one or more near infrared (NIR) sensors of the virtual reality compute device, sensor data indicative of a heart rate of the user and a blood pressure of the user while the VR presentation is presented to the user; determining, by the virtual reality compute device, whether the user is in the health-risk condition based on a comparison of the heart rate of the user to a heart rate safety threshold and a comparison of the blood pressure of the user to a blood pressure safety threshold; and performing, by the virtual reality compute device, a health-risk condition response in response to determining that the user is in the health-risk condition (as cited in respect to the apparatus claim 26 above).

Claim 37.  The method of claim 35, further comprising: determining, by the virtual reality compute device, at least one of a heart rate baseline or a blood pressure baseline (as cited in respect to claim 27 above); and storing, by the virtual reality compute device, the at least one of the heart rate baseline or the blood pressure baseline in a data storage of the virtual reality compute device (the memory 570 and/or memory in the mobile phone 1910 and/or electronic device 2000 for storing of data information, see Figs. 5, 19, 20, para [0113, 0304, 0306]).

Claim 38.  The method of claim 37, wherein determining the at least one of the heart rate baseline or the blood pressure baseline comprises at least one of: (1) monitoring the heart rate of the user to determine the heart rate baseline or (ii) monitoring the blood pressure of the user to determine the blood pressure baseline (as cited in respect to claims 28 and 29 above).

Claim 42.  The method of claim 35, wherein performing the health-risk condition response comprises at least one of generating a warning notifying the user of a possibility of the health-risk condition, notifying a remote compute device that the user is in the health-risk condition, or performing an emergency shutdown of the VR presentation (as cited in respect to claim 34 above).

Claim 43.  One or more machine readable storage media (see para [0312]) comprising a plurality of instructions (the commands executed by a computer, see para [0312]) stored that in response to being executed cause a computing device to: present a virtual reality (VR) presentation to the user; produce sensor data indicative of a heart rate of the user and a blood pressure of the user while the VR presentation is presented to the user; determine whether the user is in a health-risk condition based on a comparison of the heart rate of the user to a heart rate safety threshold and a comparison of the blood pressure of the user to a blood pressure safety threshold; and perform a health-risk condition response in response to a determination that the user is in the health-risk condition (as cited in respect to the apparatus claim 26 above).

Claim 45.  The one or more machine readable storage media of claim 43, further comprising a plurality of instructions that in response to being executed cause the computing device to: determine at least one of a heart rate baseline or a blood pressure baseline; and store the at least one of the heart rate baseline or the blood pressure baseline in a data storage of the virtual reality compute device (as cited in respect to claims 28 and 43 above).

Claim 46.  The one or more machine readable storage media of claim 45, wherein to determine the at least one of the heart rate baseline or the blood pressure baseline comprises at least one of: (i) to monitor the heart rate of the user to determine the heart rate baseline or (ii) to monitor the blood pressure of the user to determine the blood pressure baseline (as cited in respect to claims 28, 29 and 45 above).

Claim 50.  The one or more machine readable storage media of claim 43, wherein to perform the health-risk condition response comprises at least one of to generate a warning to notify the user of a possibility of the health-risk condition, to notify a remote compute device that the user is in the health-risk condition, or to perform an emergency shutdown of the VR presentation (as cited in respect to claims 34 and 43 above).

Claim Rejections - 35 USC § 103
Claims 27, 31-33, 36, 39-41, 44, 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 2016/0164559] in view of Krueger [US 2016/0262608]
Claim 27.  Kim et al fails to disclose comprising a NIR sensor manager to determine a hypertension grade of the user based on the sensor data indicative of the blood pressure of the user produced by the NIR sensor, wherein the physical condition determination manager is to determine whether the user is in the health-risk condition based on a comparison of the hypertension grade of the user to a hypertension grade safety threshold.  However, Kim et al discloses the wearable device 300 may include the biometric sensor 404 to thereby sense information related to a biometric signal of the user. The biometric sensor 404 may include at least one of a heart rate sensor, a blood sugar sensor, a blood pressure sensor, an infrared sensor 418, and an iris recognition sensor or an iris scanning sensor, (see Figs. 4, para [0101, 0103]).  The wearable device 300 may determine that the user is in danger due to a poor health state when a biometric signal of the user deviates from a threshold range.  The wearable device 300 that has determined that the user is in danger due to a poor health state may transmit a message including a text notifying a previously designated receiver device that the user is in danger due to a poor health state (see para [0137]).
Krueger suggests that the system and method for using a virtual reality or an augmented reality environment for the measurement and/or improvement of human vestibulo-ocular performance can be implemented by combining a video camera eye orientation sensor, a head orientation sensor, VOR, infrared camera and a display, and an electronic circuit that connects the eye sensor, head sensor, and display (see Figs. 1, 5, abstract, para [0227]).  Following a concussion, symptoms can commonly be related to inaccurate information being sensed by the damaged or weakened vestibular sensor in the inner ear.  Symptoms can also occur from numerous areas in the brain, such as the cerebellum, brain stem, corpus callosum, frontal lobes helps in decision-making and memory, the mammillary bodies and hippocampus and substantia nigra.  The reticular activating system in the brain stem is an area of the brain that acts as the “processor” for incoming information of all types and is responsible for “awareness” or the feeling of being “awake” or “clear”. Abnormal input from the inner ear confuses the brain by creating a “sensory” dilemma.  This dilemma results in a reduction in the processing speed of the brain in an attempt to understand the conflicting information. The limbic system is a portion of the brain responsible for sensations of “feelings”.  Persons with post-concussion abnormalities often describe sensations of hyper-emotionality, such as uncontrolled outbursts of crying, anxiety or anger (see para [0061]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the determining of abnormal hyper-emotionality of Krueger to the system determining of danger due to poor health state of a user of Kim et al for preventing of unnecessary fatal or death because both are using a wearable device including an IR and/or other sensors to monitoring and tracking of user activities and physiological conditions.

Claim 31.  Kim et al fails to disclose the content manager is further to analyze future content of the VR presentation that has not yet been presented to the user to identify risk features that will elevate user biometrics.    However, Kim et al discloses the 
the wearable device 300 may include the biometric sensor 404 to thereby sense information related to a biometric signal of the user. The biometric sensor 404 may include at least one of a heart rate sensor, a blood sugar sensor, a blood pressure sensor, an infrared sensor 418, and an iris recognition sensor or an iris scanning sensor, (see Figs. 4, para [0101, 0103]).  The wearable device 300 may determine that the user is in danger due to a poor health state when a biometric signal of the user deviates from a threshold range.  The wearable device 300 that has determined that the user is in danger due to a poor health state may transmit a message including a text notifying a previously designated receiver device that the user is in danger due to a poor health state (see para [0137]).
Krueger suggests that the user’s VOP eye testing/tracking could be done in an VR and/or AR information.  Although an impaired VOP is generally the result of an injury to the vestibular system, VOP may also be affected by systemic disease processes such as migraines, depression, and anxiety disorders. With migraine vestibulopathy, one may see an elevated gain with visually enhanced VOR, a testing paradigm where the VOR rotation stimulus is done in a lighted (i.e., visually enhanced) environment rather than in the traditional dark booth. Persons who experience anxiety disorders may have an increased vestibular sensitivity resulting in significantly higher VOR gains and shorter time constants. Finally, those persons with major depression have been shown to have hypoactive vestibular nuclei, resulting in a decrease in the slow phase of the nystagmus (see para [0083]).  Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the biometric measuring and determining of an increasing sensitivity of a user of Krueger to the determining of danger due to poor health state of a user of Kim et al for a greater accuracy and reliable measurement data information to track a health state of a person or user.

Claim 32.  The virtual reality compute device of claim 31, wherein the content manager is further to predict whether the identified risk features will elevate the user to the health-risk condition (as the combination of the determining of increasing/elevating danger due to poor health state of a user between Kim et al and Krueger in respect to claim 31 above, and furthermore, the wearable device 300 may allow the user to easily transmit a message by providing a predict text message that is a message intended by the user, based on state information of the user and the receiver device (see para [0290]).

Claim 33.  The virtual reality compute device of claim 32, wherein to predict whether the identified risk features will elevate the user to the health-risk condition comprises to determine whether the identified risk features will elevate (i) the heart rate of the user above the heart rate safety threshold or (ii) the blood pressure of the user above the blood pressure safety threshold (as the combination of the determining and predicting of increasing/elevating danger due to poor blood and heart rate condition/state of a user between Kim et al and Krueger in respect to claims 31 and 32 above).

Claim 36.  The method of claim 35, further comprising: determining, by the virtual reality compute device, a hypertension grade of the user based on the sensor data indicative of the blood pressure of the user by the NIR sensor; and determining, by the virtual reality compute device, whether the user is in the health-risk condition based on a comparison of the hypertension grade of the user to a hypertension grade safety threshold (as the combination of the hypertension between Kim et al and Krueger in respect to claim 27 above).

Claim 39.  The method of claim 35, further comprising analyzing, by the virtual reality compute device, future content of the VR presentation that has not yet been presented to the user to identify risk features that will elevate user biometrics (as the combination of the determining of increasing/elevating danger due to poor health state of a user between Kim et al and Krueger in respect to claim 31 above).

Claim 40.  The method of claim 39, further comprising predicting, by the virtual reality compute device, whether the identified risk features will elevate the user to the health-risk condition (as the combination of the determining and predicting of increasing or elevating danger due to poor health state of a user between Kim et al and Krueger in respect to claim 32 above).

Claim 41.  The method of claim 40, wherein predicting whether the identified risk features will elevate the user to the health-risk condition comprises determining whether the identified risk features will elevate (1) the heart rate of the user above the heart rate safety threshold or (ii) the blood pressure of the user above the blood pressure safety threshold (as the combination of the determining and predicting of increasing/elevating danger due to blood and heart rate condition/state of a user between Kim et al and Krueger in respect to claims 31 and 32 above).

Claim 44.  The one or more machine readable storage media of claim 43, further comprising a plurality of instructions that in response to being executed cause the computing device to: determine a hypertension grade of the user based on the sensor data indicative of the blood pressure of the user; and determine whether the user is in the health-risk condition based on a comparison of the hypertension grade of the user to a hypertension grade safety threshold (as the combination of the hypertension between Kim et al and Krueger in respect to claims 27 and 43 above).

Claim 47.  The one or more machine readable storage media of claim 43, further comprising a plurality of instructions that in response to being executed cause the computing device to analyze future content of the VR presentation that has not yet been presented to the user to identify risk features that will elevate user biometrics (as the combination of the determining of increasing/elevating danger due to poor health state of a user between Kim et al and Krueger in respect to claims 31 and 43 above).

Claim 48.  The one or more machine readable storage media of claim 47, further comprising a plurality of instructions that in response to being executed cause the computing device to predict whether the identified risk features will elevate the user to the health-risk condition (as the combination of the determining and predicting of increasing or elevating danger due to poor health state of a user between Kim et al and Krueger in respect to claims 32 and 43 above).

Claim 49.  The one or more machine readable storage media of claim 48, wherein to predict whether the identified risk features will elevate the user to the health-risk condition comprises to determine whether the identified risk features will elevate (i) the heart rate of the user above the heart rate safety threshold or (ii) the blood pressure of the user above the blood pressure safety threshold (as the combination of the determining and predicting of increasing/elevating danger due to blood and heart rate condition/state of a user between Kim et al and Krueger in respect to claims 31, 32 and 43 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lane et al disclose the real-time vagal monitoring and intervention is provided. An exemplary system for real-time vagal monitoring and intervention may include a monitor device. Such a monitor device may include one or more electrocardiograph (ECG) electrodes that detects electrical activity in a heart of the person, a processor that executes instructions to calculate multiple measures of heart rate variability (HRV) based on electrical activity detected by the ECG electrodes, and a wireless interface that continuously transmits each calculated HRV measure over a wireless network to a user device.		[US 2017/0325700]
Krueger discloses the system and/or method for measuring a human ocular parameter comprises a human-wearable face shield which has an eye sensor, a head orientation sensor, and an electronic circuit, and a face shield. The eye sensor comprises a video camera that measures horizontal eye movement, vertical eye movement, pupillometry, and/or eyelid movement.  The electronic circuit is response to the eye sensor and the head orientation sensor and measures an ocular parameter such as vestibulo-ocular reflex, ocular saccades, pupillometry, pursuit tracking during visual pursuit, vergence, eye closure, focused position of the eyes, dynamic visual acuity, kinetic visual acuity, virtual retinal stability, retinal image stability, foveal fixation stability, or nystagmus.
[US 2020/0305708]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
05/05/2022